                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:18-CV-133-MOC-DCK

 PHILLIPS LANDING OF STATESVILLE,                   )
 LP,                                                )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 KEYBANK, N.A.,                                     )
                                                    )
                   Defendant.                       )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 15) filed by Kristen Peters Watson, concerning Brent D.

Hitson on March 11, 2019. Mr. Brent D. Hitson seeks to appear as counsel pro hac vice for

Defendant KeyBank, N.A. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 15) is GRANTED. Mr. Brent D.

Hitson is hereby admitted pro hac vice to represent Defendant KeyBank, N.A.

         SO ORDERED.

                                          Signed: March 11, 2019
